Citation Nr: 9918321	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  94-35 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from November 1974 to December 
1993.  These matters come to the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
migraine headaches, tinnitus, bilateral carpal tunnel 
syndrome, the residuals of Bell's palsy, bilateral hearing 
loss, bilateral eye irritation, and Meniere's syndrome.

In August 1994 the veteran submitted a notice of disagreement 
with the denial of service connection for migraine headaches, 
tinnitus, and carpal tunnel syndrome, and in August 1994 he 
was provided a statement of the case that included those 
issues.  In September 1994 he submitted a substantive appeal 
in which he stated that he was seeking service connection for 
migraine headaches, tinnitus, and carpal tunnel syndrome.  
The RO granted service connection for bilateral carpal tunnel 
syndrome in August 1995, and the Board finds that an issue 
pertaining to bilateral carpal tunnel syndrome is no longer 
within its purview.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (a notice of disagreement with the denial of 
service connection ceases to be valid if service connection 
is granted by the RO).

In September 1994 the veteran also submitted a notice of 
disagreement with the denial of service connection for the 
residuals of Bell's palsy, bilateral hearing loss, bilateral 
eye irritation, and Meniere's syndrome.  He was provided a 
supplemental statement of the case in October 1994 that 
included the additional issues.  He has not submitted a 
substantive appeal pertaining to the denial of service 
connection for the residuals of Bell's palsy, bilateral 
hearing loss, and bilateral eye irritation, and the Board has 
determined that it does not have jurisdiction of those 
issues.  Roy v. Brown, 5 Vet. App. 554 (1993) (the Board does 
not have jurisdiction to consider issues not included in a 
timely filed substantive appeal); see also Black v. Brown, 
10 Vet. App. 279 (1997) (per curiam) (en banc).

In a September 1995 statement the veteran indicated that he 
continued to claim entitlement to service connection for 
Meniere's syndrome.  The September 1995 statement could be 
interpreted as a substantive appeal, but the RO has not 
determined whether the substantive appeal was timely filed.  
This issue is, therefore, being addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
headache disorder is not supported by competent medical 
evidence showing that the veteran has a headache disorder.

2.  The tinnitus that was diagnosed in March 1994 is related 
to the complaints of ringing in the ears that the veteran 
experienced during and since service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
headache disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that no relevant 
abnormalities were noted on his entrance on active duty in 
August 1974, or during periodic examinations in June 1976 and 
August 1979.  He complained of headaches in July 1976, April 
1981, March 1982, May 1983, February 1984, July 1985, October 
1990, November 1991, and February, April, and May 1993, all 
of which were attributed to an upper respiratory infection, 
sinusitis, or viral syndrome.  In December 1987 he reported 
having a pounding headache with nausea, and was noted to have 
no history of migraines.  A neurological examination revealed 
no abnormalities, and his complaints were assessed as mild 
migraine headaches versus early viral syndrome.

The service medical records also show that in February 1981 
he denied experiencing any ringing in the ears.  He 
complained of ringing in the ears in December 1985, as well 
as other symptoms, that were attributed to Bell's palsy.  He 
was provided an audiometric examination in December 1985 that 
resulted in the diagnosis of a sensorineural hearing loss at 
the frequencies of 6000 and 8000 Hertz in the left ear, but 
made no reference to tinnitus.  In April 1990 he complained 
of pain and buzzing in the ears of two days in duration that 
were attributed to Eustachian tube dysfunction.

The service medical records, including the October 1992 
separation examination, make no further reference to migraine 
headaches or ringing in the ears.

The veteran claimed entitlement to service connection for 
migraine headaches and bilateral tinnitus in February 1994.  
The report of a March 1994 VA medical examination indicates 
that he reported having headaches for the past 16 years, 
which he treated with over-the-counter medication.  He stated 
that he had headaches about 20 times a month, and that some 
of the headaches became migraines.  The examiner did not make 
any relevant findings as the result of a physical 
examination, and provided a diagnosis of history of 
migraines, no objective signs noted.

The veteran was also provided a VA audiometric examination in 
March 1994, during which the examiner noted the presence of 
tinnitus.  The veteran reported that the onset of constant, 
bilateral tinnitus occurred gradually 15 years previously, 
and described the disorder as a moderate to loud high-pitched 
tone that occasionally interfered with his sleep.

In his September 1994 substantive appeal the veteran stated 
that he had headaches five times a week, but that he had 
reported the headaches only on two occasions during service 
because he was told to take over-the-counter medication.  He 
also stated that, in his opinion, the headaches were caused 
by exposure to chemicals and solvents during the performance 
of his duties in service.

He also stated that during service he was constantly exposed 
to noise above 84 decibels without hearing protection, and 
that he had tinnitus with the onset of Bell's palsy.  He 
submitted a document showing that the hazards associated with 
his duties as a precision measurement equipment laboratory 
craftsman included the exposure to noise levels above 
84 decibels and various chemicals.  The document also 
indicates that he was to be provided ear plugs or muffs for 
personal protection in the work area.

Private treatment records show that in September 1995 he 
reported having had tinnitus for several years.  An 
examination resulted in the diagnoses of asymmetric 
sensorineural hearing loss, bilateral Eustachian tube 
dysfunction, and chronic sinusitis with nasal septal 
deformity.  A magnetic resonance image (MRI) of the head 
revealed no evidence of vascular etiology for the tinnitus.

II.  Service Connection for a Headache Disorder

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

The United States Court of Veterans Appeals (Court) has held 
in a long line of cases that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit, 5 Vet. App. at 93; 38 C.F.R. § 3.159(a).  The 
veteran's representative contends that, regardless of the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist the veteran in developing evidence to include 
the situation in which the veteran has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual 
M21-1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and requests that the claim be 
remanded in order to fulfill this duty to assist.  

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. 
§ 19.9, prior to determining that a claim is not well-
grounded.  In Epps, 126 F.3d at 1464, the Federal Circuit 
upheld the Court's interpretation of 38 U.S.C.A. § 5107(a) 
and held that VA has no duty to assist the claimant in the 
absence of a well-grounded claim.  See Schroeder v. West, No. 
97-131 (U.S. Vet. App. Feb. 8, 1999).

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394. (1993).  The Board 
has determined, therefore, that, in the absence of a well-
grounded claim, VA has no duty to assist the veteran in 
developing his case.

Although VA is under no duty to assist the veteran in the 
absence of a well-grounded claim, VA may, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claims well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claims.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for a headache 
disorder is not well grounded.  Although the veteran claims 
to have migraine headaches, his assertions are not supported 
by medical evidence showing that a headache disorder, such as 
migraine, has been currently diagnosed.  His assertions are 
not probative because he is not competent to provide evidence 
of a medical diagnosis.  Grottveit, 5 Vet. App. at 93.  The 
examiner in March 1994 stated that the veteran had a history 
of migraines, but this assessment was based on the veteran's 
reported history, as stated in the report, and no clinical 
findings were found on examination.  The report of the March 
1994 examination is not, therefore, evidence of a current 
diagnosis of disability.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence that is simply information recorded 
by a medical examiner, unenhanced by any medical comment by 
that examiner, does not constitute competent medical 
evidence).

The Board finds that the first element of the Caluza analysis 
has not been met, in that there is no medical diagnosis of a 
current headache disorder.  In the absence of such evidence, 
the claim of entitlement to service connection for a headache 
disorder is not well grounded.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

III.  Service Connection for Tinnitus

The Board concludes that the veteran's claim for service 
connection for tinnitus is well grounded because the evidence 
shows that it is plausible.  The claim is plausible because 
the examiner in March 1994 found that the veteran had 
tinnitus, his service medical records show that he complained 
of ringing in his ears during service, and he reported having 
constant tinnitus since service.  Caluza, 7 Vet. App. at 506; 
see also Savage, 10 Vet. App. at 496 (a lay person is 
competent to provide evidence of an observable condition 
during and following service).

Because the claim of entitlement to service connection for 
tinnitus is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); see also Epps, 9 Vet. App. at 341 
(1996).  The relevant evidence pertaining to the issue 
consists of the veteran's service medical records, the report 
of the March 1994 VA examination, and the veteran's 
statements.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claim and that VA has fulfilled its obligation to assist him 
in the development of the facts of his case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

The Board notes that effective June 10, 1999, the regulation 
defining tinnitus was revised.  Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 64 
Fed. Reg. 25202 (1999) (to be codified at 38 C.F.R. Part 4).  
Prior to the revision, tinnitus was ratable only if it was 
persistent and resulted from head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  With the revision, recurrent tinnitus is ratable 
regardless of the etiology.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The veteran's service medical records show that he complained 
of ringing or buzzing in his ears on at least two occasions 
during service.  He claimed entitlement to service connection 
for tinnitus in February 1994, just two months after he was 
separated from service.  He was found to have tinnitus as the 
result of the March 1994 VA audiometric examination, which 
occurred only three months after his separation from service.  
He stated during the March 1994 examination that he had had 
tinnitus for 15 years, and the Board finds that his 
statements are credible.  See Struck v. Brown, 9 Vet. App. 
145, 154-155 (1996) (the Board is entitled to weigh the 
credibility of the evidence).

The Board also finds that the veteran's statements regarding 
the tinnitus that he experienced during and since service are 
probative of him having tinnitus because tinnitus is the type 
of disorder that is subject to lay observation.  Clyburn, 12 
Vet. App. at 296.  There is no evidence of record that 
refutes the veteran's assertions.  The report of the March 
1994 examination shows that the current diagnosis of tinnitus 
is related to the symptomatology that the veteran experienced 
during and since service.  The Board has determined, 
therefore, that the evidence supports entitlement to service 
connection for tinnitus.


ORDER

The claim of entitlement to service connection for a headache 
disorder is denied.

Service connection for tinnitus is granted.



REMAND

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case is furnished to the veteran.  The notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of the determination.  The substantive 
appeal must be filed within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one year period from the date of mailing of the notice of 
determination, whichever occurs later.  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the case.  38 U.S.C.A. § 7105; see 
Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. §§ 20.200, 
20.302.

As previously stated, the veteran was provided a supplemental 
statement of the case that included the issue of entitlement 
to service connection for Meniere's syndrome in October 1994, 
and he did not submit a substantive appeal within 60 days of 
the statement of the case or within the one year period 
following the July 1994 notice of denial.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  Service connection for Meniere's 
syndrome was again denied in March 1996, and the veteran did 
not submit a notice of disagreement within one year of that 
decision.  

The veteran submitted a statement in September 1995 that 
could constitute a substantive appeal pertaining to the 
denial of service connection for Meniere's syndrome.  That 
statement was not, however, submitted within 60 days of the 
October 1994 supplemental statement of the case, or within 
one year of the July 1994 denial of service connection.  The 
veteran was, however, provided supplemental statements of the 
case in March 1996 and July 1998 indicating that an appeal 
regarding the issue of entitlement to service connection for 
Meniere's syndrome is currently before the Board.  He did not 
submit a substantive appeal following the March 1996 or July 
1998 supplemental statements of the case.  In addition, the 
RO certified the issue of entitlement to service connection 
for Meniere's syndrome to the Board, and the veteran's 
representative presented arguments on that issue in his June 
1999 informal hearing presentation.

It does not appear that the veteran has timely perfected an 
appeal of the denial of service connection for Meniere's 
syndrome.  Although the Board is obligated to assess its 
jurisdiction over an issue, it is precluded from determining 
in the first instance whether an appeal has been timely 
perfected.  In addition, prior to the Board's disposition of 
the appeal, the veteran must be informed of the procedural 
deficit and be given the opportunity to submit evidence and 
arguments pertaining to the timeliness of his appeal.  Marsh 
v. West, 11 Vet. App. 468 (1998).

To ensure full compliance with due process requirements, this 
issue is REMANDED to the RO for the following development:

The RO should make a determination of 
whether the veteran has timely perfected 
an appeal of the denial of entitlement to 
service connection for Meniere's 
syndrome, and notify the veteran and his 
representative of that decision.  If the 
veteran or his representative protests a 
determination that the appeal was not 
timely perfected, he should be provided a 
statement of the case on that issue and 
be allowed the opportunity to submit a 
substantive appeal.  38 C.F.R. §§ 19.34, 
20.101.

If the veteran is successful in perfecting an appeal of the 
RO's determination that he did not timely perfect an appeal 
of the denial of entitlement to service connection for 
Meniere's syndrome, the case should be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

